UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6256



MARVIN WENDELL VAUGHAN,

                                                  Plaintiff - Appellant,

             versus


GENE JOHNSON, Director of Virginia Department
of Corrections; HELEN F. FAHEY, Virginia
Parole Board Chairwoman,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-02-929-2)


Submitted:    August 29, 2003                 Decided:   October 10, 2003


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Laura H. Calaluca, DICKSTEIN, SHAPIRO, MORIN & OSHINSKY, L.L.P.,
Washington, D.C., for Appellant. Jerry W. Kilgore, Attorney
General, Richard C. Vorhis, Assistant Attorney General, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marvin Wendell Vaughan appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000), complaint under 28

U.S.C. § 1915A(b) (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Vaughn v. Johnson, No. CA-02-929-2 (E.D. Va.

filed Jan. 8, 2003 & entered Jan. 9, 2003).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2